                                                                                                       Electronically Filed - City of St. Louis - September 14, 2020 - 03:36 PM
Case: 4:20-cv-01437-MTS Doc. #: 1-1 Filed: 10/05/20 Page: 1 of 14 PageID #: 4
                                                                                2022-AC08289

                     IN THE CIRCUIT COURT​ ​OF THE CITY OF ST. LOUIS
                                  STATE OF MISSOURI
                                  ASSOCIATE DIVISION

JEBRYANT HUDSON​,

        Plaintiff,
                                                             Cause No
v.
                                                             Division
SOUTHWEST CREDIT SYSTEMS, L.P.

Serve at:
C T Corporation System - Reg. Agt.
120 S Central Ave.
Clayton, MO 63105

        Defendant.                                           JURY TRIAL DEMANDED

                                             PETITION

       COMES NOW JeBryant Hudson (“Plaintiff”), by and through his undersigned counsel,

and for his Petition states as follows:

                                          INTRODUCTION

       1.       This is an action for actual and statutory damages brought to the Court by an

individual consumer for violations of the Fair Debt Collections Practices Act, 15 U.S.C. §1692 et

seq. (“FDCPA”), which prohibits debt collectors from engaging in abusive, deceptive, and unfair

practices.

       2.       Plaintiff demands a trial by jury on all issues so triable.

                                          JURISDICTION

       3.       This Court has jurisdiction of the FDCPA claim under 15 U.S.C. § 1692k(d), as

Defendant’s collection activity was directed to Plaintiff at his residence in Saint Louis, Missouri.
                                                                                                         Electronically Filed - City of St. Louis - September 14, 2020 - 03:36 PM
Case: 4:20-cv-01437-MTS Doc. #: 1-1 Filed: 10/05/20 Page: 2 of 14 PageID #: 5




Plaintiff suffered the harms described herein in Saint Louis, Missouri. Venue is proper in the

City of St. Louis, Missouri for this reason.

                                               PARTIES

       4.      Plaintiff is a natural person currently residing in Saint Louis, Missouri. Plaintiff is

a “consumer” within the meaning of the FDCPA.

       5.      The alleged debt Plaintiff owes arises out of consumer, family, and household

transactions. Specifically, the alleged debt arose from consumer purchases of goods and services

Plaintiff made on his T-Mobile account.

       6.      Plaintiff has a bona-fide dispute as to the amount of the debt. While Plaintiff did

purchase consumer goods and services on his T-Mobile account, the balance alleged of $527.20

is not due and owing because, to the best of his knowledge this amount overstates any amount

that could be due or owing to Defendant. Specifically, Plaintiff does not recall his balance being

anywhere near this high before Defendant began to collect on the alleged debt.

       7.      Defendant Southwest Credit Systems, L.P. (“Defendant”) is a foreign corporation

with its principal place of business outside the state of Missouri.

       8.      The principal business purpose of Defendant is the collection of debts nationwide;

Defendant regularly attempts to collect debts alleged to be due to another entity.

       9.      Defendant is engaged in the collection of debts from consumers through means of

using mail and telephone. Defendant is a “debt collector” as defined by the FDCPA. 15 U.S.C.

§1692a(6).
                                                                                                         Electronically Filed - City of St. Louis - September 14, 2020 - 03:36 PM
Case: 4:20-cv-01437-MTS Doc. #: 1-1 Filed: 10/05/20 Page: 3 of 14 PageID #: 6




                                              FACTS

         10.   Defendant’s collection activity, of which Plaintiff disputes, occurred within the

previous twelve (12) months.

         11.   On July 12, 2020, Defendant sent Plaintiff its collection letter. Plaintiff received

this collection letter on or about July 18, 2020. The collection letter told the Plaintiff the balance

owed was $527.20 and that Plaintiff should remit the balance to Defendant, or otherwise contact

Defendant to notify it of his dispute regarding the balance.

         12.   Plaintiff believed the balance to be suspicious for the reasons stated above.

         13.   In August of 2020, Plaintiff hired an attorney to advise him with respect to the

debt that Defendant was trying to collect.

         14.   Plaintiff paid his attorney a significant fee for this representation to ensure that

Defendant would be compelled to deal with his attorney once Plaintiff informed Defendant that

he had retained counsel.

         15.   Shortly after retaining counsel, on or about August 11 of 2020, Plaintiff called

Defendant to inform it about his dispute and to provide his attorney's contact information.

         16.   This call occurred within the thirty day dispute period as provided by Section

1692g.

         17.   Defendant verified plaintiff’s identity and stated that his balance was $527.20.

         18.   Plaintiff disputed the debt in detail. Specifically, Plaintiff explained that he had a

dispute about the amount, didn’t have any records that reflect the amount, and didn’t remember

the original balance being as high as the amount Defendant was attempting to collect.
                                                                                                            Electronically Filed - City of St. Louis - September 14, 2020 - 03:36 PM
Case: 4:20-cv-01437-MTS Doc. #: 1-1 Filed: 10/05/20 Page: 4 of 14 PageID #: 7




       19.        Despite being notified of Plaintiff’s dispute, Defendant continued to attempt to

collect the debt. Specifically, Defendant restated the amount it was attempting to collect and tried

to get Plaintiff on a payment plan; Defendant made an implicit demand that Plaintiff pay the debt

on August 11, 2020, a date well within the thirty-day dispute period.

       20.        This was a collection communication that overshadowed Plaintiff’s dispute rights

and caused him to believe that Defendants would not honor his right to dispute the debt or that he

had no right to dispute the debt. Specifically, Defendants were refusing to acknowledge

Plaintiff’s right to dispute the debt by ignoring his dispute and requiring him to pay well within

Plaintiff’s thirty-day dispute period.

       21.        Plaintiff, frustrated at Defendant’s non-responsiveness to his dispute, asked

Defendant if the amount would be subject to credit reporting.

       22.        Defendant refused to tell Plaintiff whether the amount would be credit reported,

despite knowing that it would be.

       23.        This was a misleading representation of the debt, as Defendant knew for a fact

that it was going to credit report the debt.

       24.        Shortly after the phone call, Defendant reported the debt to the credit bureaus and

refused to notate that the amount of the debt was disputed, despite the fact that Plaintiff had

voiced a very clear dispute of the debt prior to the credit reporting and within the statutory

dispute period.

       25.        Plaintiff stayed on the call to try and clarify the fact that he was disputing the debt

and that he had retained counsel. Defendant continued to make implicit demands that Plaintiff
                                                                                                       Electronically Filed - City of St. Louis - September 14, 2020 - 03:36 PM
Case: 4:20-cv-01437-MTS Doc. #: 1-1 Filed: 10/05/20 Page: 5 of 14 PageID #: 8




pay the debt on August 11, 2020, stating that the original bill was “not a recent one” and “we

have some excellent options over here for you to go ahead and get this bill taken care of.”

       26.     Plaintiff then notified Defendant that he was being represented by an attorney on

the debt and provided the name of the attorney to Defendant.

       27.     While Plaintiff was attempting to provide Defendant with his attorney’s telephone

number, Defendant interrupted Plaintiff and again attempted to collect the debt by restating the

entirety of Plaintiff’s account information in an effort to get Plaintiff to bypass his attorney and

pay Defendant directly.

       28.     This was an explicit attempt to collect the debt directly from Plaintiff, even

though Defendant had just been told that Plaintiff was represented by an attorney.

       29.     Defendant’s conduct showed blatant disregard for Plaintiff’s right to cause debt

collection communications to stop upon provision of Plaintiff’s attorney information.

       30.     Defendant’s above-described conduct has caused Plaintiff to incur actual damages

including but not limited to attorneys’ fees paid to his counsel, anxiety, frustration, and worry.

       31.     Further, Defendant’s above-described conduct has caused Plaintiff to suffer the

following additional injuries in fact:

       a.      Plaintiff has been deprived of his statutorily created right to dispute a debt.

       b.      Plaintiff has been deprived of his statutorily created right to cause debt collection

       communication to cease upon provision of his attorney’s contact information; and

       c.      Plaintiff has been deprived of his statutorily created right to truthful information

       about the debt because Defendant misrepresented it’s knowledge regarding the credit

       reporting of the debt.
                                                                                                          Electronically Filed - City of St. Louis - September 14, 2020 - 03:36 PM
Case: 4:20-cv-01437-MTS Doc. #: 1-1 Filed: 10/05/20 Page: 6 of 14 PageID #: 9




         32.    The injuries in fact are fairly traceable to the challenged actions of Defendant in

that Defendant engaged in the phone call with Plaintiff.

         33.    Plaintiff’s injuries in fact are likely to be redressed by a favorable decision in this

Court.

                           COUNT I: VIOLATION OF THE FDCPA

         34.    Plaintiff re-alleges and incorporates by reference all of the above paragraphs.

         35.    In its attempts to collect the alleged debt from Plaintiff, Defendant has committed

violations of the FDCPA, 15 U.S.C. § 1692 et seq., including, but not limited to, the following:



         a.     Overshadowing Plaintiff’s dispute rights. 15 U.S.C. § 1692g.

         b.     Falsely representing the character, amount, or legal status of the alleged debts,

         specifically the fact that Plaintiff was not entitled to attorney representation on the debt

         and the amount of the debt as stated on the collection letter and phone call and by falsely

         reporting the debt as non-disputed and due and owing on Plaintiff’s credit report. 15

         U.S.C. § 1692e; and

         c.     Engaging in harassing, abusive, deceptive, misleading, unfair, and unconscionable

         conduct in the collection of a debt, including but not limited to refusing to acknowledge

         Plaintiff’s right to counsel. 15 U.S.C. § 1692d-f; and

         d.     Refusing to cease collection communications with Plaintiff once Defendant knew

         or should have known that Plaintiff was represented by counsel. 15 U.S.C. § 1692c.

WHEREFORE, Plaintiff respectfully requests that judgment be entered against Defendant for:

         A.     Judgment that Defendant’s conduct violated the FDCPA;
                                                                                               Electronically Filed - City of St. Louis - September 14, 2020 - 03:36 PM
Case: 4:20-cv-01437-MTS Doc. #: 1-1 Filed: 10/05/20 Page: 7 of 14 PageID #: 10




      B.     Actual damages in an amount to be determined by the jury;

      C.     Statutory damages, costs and reasonable attorney’s fees pursuant to 15 U.S.C. §

      1692(k); and

      D.     For such other relief as the Court may deem just and proper.




                           `              Respectfully submitted,

                                          ROSS & VOYTAS, LLC

                                          By: ​/s/ Richard A. Voytas, Jr.​____
                                          Richard A. Voytas, #52046
                                          12444 Powerscourt Drive, Ste 370
                                          St. Louis, MO 63131
                                          Phone: (314) 394-0605
                                          Fax: (636) 333-1212
                                          rick@rossvoytas.com

                                          Attorney for Plaintiff
                                                                                                                             Electronically Filed - City of St. Louis - September 14, 2020 - 03:36 PM
      Case: 4:20-cv-01437-MTS Doc. #: 1-1 Filed: 10/05/20 Page: 8 of 14 PageID #: 11
                                                                                          2022-AC08289
In the
CIRCUIT COURT                                                                                 ┌                          ┐
                                                                                                   For File Stamp Only
City of St. Louis, Missouri
JEBRYANT HUDSON
__________________________________________
Plaintiff/Petitioner                                   September 14, 2020
                                                       _________________________
                                                       Date

vs.                                                    _________________________
                                                       Case number
SOUTHWEST CREDIT SYSTEMS, L.P.
__________________________________________
Defendant/Respondent                                   _________________________
                                                       Division
                                                                                              └                          ┘
                REQUEST FOR APPOINTMENT OF PROCESS SERVER
                 Plaintiff
       Comes now _______________________________________________________, pursuant
                                                Requesting Party
       to Local Rule 14, requests the appointment by the Circuit Clerk of
        Associated Research Services - Mark Effinger 109 Walnut, #785 Festus, MO 63028
       __________________________________________________________________________      3147131053
       Name of Process Server                           Address                                         Telephone
       __________________________________________________________________________
       Name of Process Server                           Address                                         Telephone
       __________________________________________________________________________
       Name of Process Server                           Address                                         Telephone
       to serve the summons and petition in this cause on the below named parties.

       SERVE:                                                      SERVE:
       C T Corporation System - Reg. Agt.
       ____________________________________________                ___________________________________________
       Name                                                        Name
       120 S Central Ave.
       ____________________________________________                ___________________________________________
       Address                                                     Address
       Clayton, MO 63105
       ____________________________________________                ___________________________________________
       City/State/Zip                                              City/State/Zip

       SERVE:                                                      SERVE:
       ____________________________________________                ___________________________________________
       Name                                                        Name
       ____________________________________________                ___________________________________________
       Address                                                     Address
       ____________________________________________                ___________________________________________
       City/State/Zip                                              City/State/Zip

       Appointed as requested:
       TOM KLOEPPINGER, Circuit Clerk                              /s/ Richard A. Voytas, Jr.
                                                                   ________________________________________________
                                                                   Attorney/Plaintiff/Petitioner
                                                                   52046
                                                                   ________________________________________________
       By__________________________________________                Bar No.
           Deputy Clerk                                            12444 Powerscourt Dr., Ste. 370, St. Louis, MO
                                                                   ________________________________________________
                                                                   Address
       ________________________________________                    314-394-0605
                                                                   ________________________________________________
       Date                                                        Phone No.
                                                                                 Electronically Filed - City of St. Louis - September 14, 2020 - 03:36 PM
Case: 4:20-cv-01437-MTS Doc. #: 1-1 Filed: 10/05/20 Page: 9 of 14 PageID #: 12




RULE 14 SPECIAL PROCESS SERVERS
          1. Any person appointed by the Court or the Circuit
             Clerk to serve process must have a license issued
             pursuant to this rule to serve process.

          2. Licenses to serve process shall be issued by the
             Sheriff of the City of St. Louis if the applicant has
             met the following qualifications:
              a. Is twenty-one years of age or older;

              b. Has a high school diploma or an equivalent level
                 of education;

              c. Has insurance coverage for any errors or omissions
                 occurring in the service of process;
              d. Has not been convicted, pleaded guilty to or been
                 found guilty of any felony, or of any misdemeanor
                 involving moral turpitude; and,

              e. Has passed a training course for the service of
                 process which shall be administered by the Sheriff
                 of the City of St. Louis.

          3. Each applicant for a process server license under the
             provisions of this rule shall provide an affidavit
             setting forth such person's legal name, current
             address, any other occupations and current telephone
             numbers. Licensed process servers shall immediately
             notify the Sheriff of the City of St. Louis of any
             change in the above information, and the failure to
             do so shall constitute good cause for the revocation
             of such person's license.
          4. The Sheriff of the City of St. Louis shall maintain a
             list of persons licensed to serve process pursuant to
             this rule, and shall make such list available to
             litigants upon request.

          5. A photo identification card designed by the Sheriff
             of the City of St. Louis shall be issued in addition
             to the license. No other identification will be
             allowed. All licenses must be signed and approved by
             the Sheriff of the City of St. Louis and the
             Presiding Judge or his designee.
          6. A license fee recommended by the Sheriff and approved
             by the Court En Banc shall be charged to cover the
             costs of compiling and maintaining the list of
             process servers and for the training of such process
             servers. The license fees shall be made payable to
             the Sheriff of the City of St. Louis.
                                                                                  Electronically Filed - City of St. Louis - September 14, 2020 - 03:36 PM
Case: 4:20-cv-01437-MTS Doc. #: 1-1 Filed: 10/05/20 Page: 10 of 14 PageID #: 13




           7. A license for service of process issued under this
              rule may be revoked by the Sheriff with the approval
              of the Presiding Judge or his designee, for any of
              the following reasons:

               a. Misrepresentation of duty or authority;
               b. Conviction, guilty plea or finding of guilty of
                  any state or federal felony, or a misdemeanor
                  involving moral turpitude;

               c. Improper use of the license;
               d. Making a false return; or

               e. Any other good cause.
               Provided, no service of process made by an appointed
               process server with a revoked license shall be void
               if the Court or Circuit Clerk made the appointment in
               good faith without knowledge of the license
               revocation.
           8. Any person authorized to serve process may carry a
              concealed firearm as allowed by Section 506.145,
              RSMo, only while actually engaged in the service of
              process and only if the person has passed a firearms
              qualification test approved by a law enforcement
              agency; provided, however, that any licensed special
              process server may file a written waiver of the right
              to carry a concealed firearm and thereby avoid the
              requirements of firearm training and testing. Any
              violation of this section shall be considered beyond
              the scope of the privilege to carry a concealed
              weapon that is granted by the appointment, and shall
              constitute good cause for the revocation of the
              license.
           9. Applications for the appointment of a special process
              server shall be made on forms available in the
              offices of the Sheriff and Circuit Clerk. Orders
              Appointing special process servers may list more than
              one licensed server as alternatives.
           10. The licenses granted pursuant to this rule shall be
              good for two years. Each person granted a license
              shall be required to reapply at the expiration of the
              license and shall be required to provide all the
              information required in the initial application,
              including a current police record check.
           (Approved 9/28/92; amended 11/23/92; 5/31/95; 12/17/07)
Case: 4:20-cv-01437-MTS Doc. #: 1-1 Filed: 10/05/20 Page: 11 of 14 PageID #: 14
Case: 4:20-cv-01437-MTS Doc. #: 1-1 Filed: 10/05/20 Page: 12 of 14 PageID #: 15
Case: 4:20-cv-01437-MTS Doc. #: 1-1 Filed: 10/05/20 Page: 13 of 14 PageID #: 16
Case: 4:20-cv-01437-MTS Doc. #: 1-1 Filed: 10/05/20 Page: 14 of 14 PageID #: 17
